228 F.2d 644
97 U.S.App.D.C. 130
SOUTHSIDE VIRGINIA TELECASTING CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, PetersburgTelevision Corporation, Intervenor.
No. 12546.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 11, 1955.Decided Dec. 29, 1955.Writ of Certiorari Denied March 26, 1956.See 76 S. Ct. 546.

Messrs. Leonard H. Marks, Washington, D.C., and Paul Dobin, Washington, D.C., for appellant.
Mr. Richard A. Solomon, Assistant General Counsel, Federal Communications Commission, with whom Messrs. Warren E. Baker, General Counsel, Federal Communications Commission, J. Smith Henley, Asst. General Counsel, Federal Communications Commission, and Daniel R. Ohlbaum, Counsel, Federal Communications Commission, were on the brief, for appellee.  Mr. Stanley S. Neustadt, Counsel, Federal Communications Commission, New York City, also entered an appearance for appellee.
Messrs. Paul A. Porter, Harry M. Plotkin and Reed Miller, Washington, D.C., filed a brief for intervenor.  Mr. George Bunn, Washington, D.C., also entered an appearance for intervenor.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appellant and the intervenor each applied to the Federal Communications Commission for a construction permit for a television station in Petersburg, Virginia.  After a comparative hearing the Commission denied the appellant's application and granted the intervenor's.  We do not find that the Commission ignored factors that required consideration or acted arbitrarily in choosing between the applicants.


2
Affirmed.